DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: prompting, using a user interface of a user device, a user to position a finger of the user over a rear-facing camera of the user device: activating the rear-facing camera of the user device to measure a first heartbeat signal from the finger of the user: in response to detecting the first heartbeat signal from the finger of the user positioned over the activated rear-facing camera of the user device, activating a front-facing camera of the user device: determining whether the first heartbeat signal from the finger of the user matches a second heartbeat signal of the user, wherein the second heartbeat signal is measured based on the received video data from the activated front-facing camera of the user device, wherein a match between the first heartbeat signal and the second heartbeat signal is associated with a third criteria for authentication; and in response to determining that the first criteria for authentication, the second criteria for authentication, and the third criteria for authentication are met simultaneously, authenticating the user as the authorized user of the user device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433